 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH WAYNE MILLS,                              No. 2:18-cv-01941 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    LOS ANGELES SUPERIOR COURT,
15                       Respondent.
16

17          This petition for writ of habeas corpus was denied on January 11, 2019 and judgment

18   entered accordingly. Petitioner’s filing, entitled “Request for hearing” filed on January 31, 2019,

19   does not appear to be one contemplated by the Federal Rules of Civil Procedure or the Federal

20   Rules Governing § 2254 Cases. See ECF No. 13. Petitioner’s request is so unintelligible and

21   unclear that the court cannot determine or attempt to construe the filing as a motion for relief

22   from judgment pursuant to Fed. R. Civ. Pro. 60. Therefore, this document will be placed in the

23   file and disregarded.

24          IT IS SO ORDERED.

25   Dated: February 12, 2019
                                                     /s/ Gregory G. Hollows
26                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
